European Authentic Act - E-Justice - Cross-border implications of the legal protection of adults (debate)
Manuel Medina Ortega's report, on behalf of the Committee on Legal Affairs, with recommendations to the Commission on the European Authentic Act,
Diana Wallis' report, on behalf of the Committee on Legal Affairs, concerning recommendations to the Commission on e-justice, and
Antonio López-Istúriz White's report, on behalf of the Committee on Legal Affairs, with recommendations to the Commission on cross-border implications of the legal protection of adults.
Mr President, this is an initiative by Parliament's Committee on Legal Affairs that aims to achieve recognition of European authentic acts.
This initiative of Parliament calls on the Commission to adopt the measures that it considers appropriate. It is based on the Hague Programme, namely the recognition not only of judicial decisions but also of authentic acts.
The purpose of this initiative is to facilitate the position of consumers within the European Union.
The formalities required for recognising such acts are both expensive and time-consuming.
It seems we should therefore facilitate the movement or recognition of such authentic acts so that whenever there is a cross-border formality, such as a marriage, a contract or something similar, it is not necessary to have to go through cumbersome procedures.
The difficulty that this report may present is the nature of the European authentic act or public document itself, which is recognised in most of the countries in the European Union but not in others.
There are countries where the system of the European authentic act issued by a public official does not exist. Instead there are simple private documents legalised by a notary public, although the nature of the document does not vary.
The precedent for this proposal is the Unibank judgment by the European Court of Justice, which laid down a number of requirements for the recognition of authentic acts. In specific terms, the first requirement was that public officials should issue them. In other words, the person authenticating the act must in some way be a public official, a position that does not exist in some EU countries, which therefore do not have this ability.
Secondly, the act must ensure that the will of the parties is appropriate to the achievement of particular legal purposes. The notarial act, under continental law at least, has a certain constituent character in that the parties express their will in it, but it is the notarial officer who performs the act.
Thirdly, the act cannot produce an effect that goes beyond that which is recognised in its country of origin. That is to say, if an act is merely probative in its country of origin, it cannot be considered an enforceable act.
I would say that these three factors are fundamental: firstly, the person authorising the act must have the status of a public official; secondly, the act is constitutive in nature and does not merely certify a signature; and thirdly, it must not produce effects other than those it would produce in its country of origin.
One area that very clearly needs to be excluded is all matters relating to property law. The law on immovable property appears to be closely tied to the land, to the place where the property is located. The possibility for transfers in this field is therefore limited by the existence of public registers and the fact that each country has strict legislation imposing special requirements in this area.
I hope the Commission will consider this proposal and will be able to submit an initiative. Specifically, the relevant legal bases are Article 65(a) and the second indent of Article 67(5) of the EC Treaty.
I believe that the legal basis is adequate and that this kind of initiative would facilitate legal relations between citizens and, above all, would improve their lives.
The difficulty that the Commission can and will raise is the problem of the diversity of our legal systems, but I think this is a matter that we will have time to discuss at a later stage, once the Commission has submitted its proposal.
rapporteur. - Mr President, e-justice seems to have been very much at the centre of both the previous Slovenian and French presidencies and we know that the coming Czech presidency also wishes to continue the good work on e-justice.
E-justice within this Parliament, and certainly within the Committee on Legal Affairs, also chimes in with the theme that we have long had close to our hearts, that of access to justice and how we provide access to justice on a cross-border basis. It is hard enough to get access to justice even in a national context: we think about access to lawyers, about affordability, about being able to understand or to comprehend the legal system. But put that into a European cross-border context, with different legal cultures and languages, and it becomes even more complex and difficult for our citizens to access.
But we should be able to harness those difficulties and put them together with all the possibilities offered by modern technology. If Europe is borderless, so is the internet; if languages are difficult, technological tools now offer us the possibility of instant translation. We should be able to develop the technological possibilities to deliver better cross-border access to justice.
It is clear that a number of our Member States have seen the possibilities within their own borders and are developing their own systems. That is good! Also there is joint working on a number of projects - some to provide linked-up registers to deal with businesses and land registries - and, again, it is good.
But for us, as parliamentarians, what we really want to see is something that delivers directly to our citizens and to their concerns about justice in their daily lives. We want Europe's citizens to feel the difference of an e-justice project at European level.
It appears that the work on the justice portal may do that: it may give information about who, what, where, which lawyers, which interpreters, where to get legal aid - all sorts of information. The project is ambitious, and it will need to be.
But we do not want to just stop there, at information. We would like to see the real possibility of access to cross-border justice online, to see those European instruments of the payment order, of small claims available to our citizens online. It is clear that some Member States are working on joint projects and, again, it is good that we harness that enthusiasm and that ambition. However, we also need the Commission to keep the European context - to keep it as a European ambition - so that we move forward together in a coordinated way. That is why, attached to Parliament's report, there is an action plan that brings out many of these themes. This could deliver our dream of a real Europe of borderless justice. Let us make it happen.
Mr President, Minister, Vice-President of the Commission, the report I am presenting to you today deals with the protection of adults in the European Union. It has been difficult to address this subject in such a short time, especially as it has such broad, cross-cutting aims.
Moreover, the report was the subject of several different views within the Committee on Legal Affairs as regards the direction that it should take.
We are dealing with this text today in a joint debate with two other reports from the Committee on Legal Affairs: one on the European authentic act by Mr Medina Ortega, and the e-Justice report by Mrs Wallis.
The improved coordination between these separate instruments produced by our committee has doubtless made our proposals more effective and will certainly provide Europe's citizens with a better service.
First of all I should like to congratulate the French Presidency on the excellent job it has done over the last six months in leading the European Union. In this case I must especially thank the French Minister for Justice, Mrs Dati, for the interest she has shown in taking this issue forward beyond the established provisions to reach new, practical and effective solutions for all the Member States.
While I am on the French theme, I would also like to give a special mention to the judge and adviser to the Minister for Justice, Amélie Durand, and to my French colleagues who have played an active role, including Mr Gauzès and Mr Toubon.
Our Committee on Legal Affairs has shared the Presidency's concern regarding the subject that has brought us together here today: the protection of vulnerable adults. It therefore decided to draw up an own-initiative legislative report in order to make progress and reach new solutions from which our adult citizens could gain the greatest benefit.
Our committee has also recently been highly involved in the approval of a package of civil law measures, including mediation, the service of documents and the law applicable to torts.
Evidence of that was the hearing of the Forum on judicial cooperation in civil matters, which took place on 2 December in the Committee on Legal Affairs, in association with the Committee on Civil Liberties, Justice and Home Affairs, at which one of the items on the agenda was the need for protection of adults in our society.
Ladies and gentlemen, this is a subject that concerns all of the Member States, since the European Union is experiencing the increased ageing of its population. By 2050, 37% of people will be over 60 and 10% over 80.
It is important to remember that this situation has not just economic but budgetary and health implications that affect us all. We need to start finding solutions to these problems as soon as possible.
This report seeks to create an area of justice, freedom and security by two main routes: law enforcement, and cooperation among the competent authorities of the various Member States.
As I mentioned previously, this report had come a long way before it was adopted unanimously by the Committee on Legal Affairs on 17 December.
A compromise amendment was reached, which brought together the differing viewpoints held by the members of our committee. This amendment, which has now become Article 2 of the final report, is key to this report, since it reconciles the possibility for Member States to incorporate the Hague Convention of 13 January 2000 into their own legislation.
In addition, the report provides that in future, once sufficient experience has been gained in this field, the Commission should be called on to submit a legislative proposal to strengthen cooperation among Member States and improve the recognition and enforcement of decisions on the protection of adults and incapacity mandates.
I would like to point out to the House that, to date, only four countries have signed the Hague Convention and only eight have ratified it. We call on the Member States to ratify this convention so that we can be more consistent and effective in dealing with this issue that affects us all.
It should be remembered that under the Treaty establishing the European Community, the power to legislate lies in the European Commission. As we all know, however, there is a small provision in the Treaty - Article 192 - which grants Parliament the right to ask the Commission to draw up a proposal for legislation.
Ladies and gentlemen, we would like to apply this article. I will end by saying that, as the report states, the Commission should, in future, monitor the experience gained with the Hague Convention, in order to propose Community provisions supplementing the Convention and suggesting possible additional instruments for the future.
President-in-Office of the Council. - (FR) Mr President, Mr Barrot, ladies and gentlemen, I am fortunate to have the opportunity, once again, to talk to this House and, as such, I should like to thank you, on behalf of the Presidency, for the progress made in the field of justice.
After the previous debate, which concerned the life of businesses, the reports that are to be discussed now concern the everyday lives of European citizens. These are issues that have been addressed on numerous occasions under the French Presidency, in particular during the colloquiums organised on the movement of authentic acts and on the legal protection of adults.
As you know, the French Presidency has tried hard to make progress with a Europe of justice through practical projects, in order to bring the European institutions closer to our fellow citizens, and - as Mrs Wallis said just now - the Slovenian Presidency also did a great deal in this connection, and we have continued its work.
The three texts that appear on our agenda this morning are testimony to this: the Medina Ortega report on the European Authentic Act, the Wallis report on e-justice, and the López-Istúriz White report on the legal protection of adults. Indeed, they correspond to the Presidency's desire to promote new initiatives in order not only to have new tools adopted, but also to exchange our methods, to compare our practices and to look ahead to the future.
With regard to the report on authentic acts, the Presidency firstly commends the initiative taken by Mr Medina Ortega and the quality of his report. The interest shown by this House in the recognition and movement of authentic acts in Europe demonstrates that this is an important issue in the field of judicial cooperation in civil matters. This work is part of our desire to make the everyday lives of our fellow citizens, but also of our businesses, easier, and the law is above all made in order to ease social relations, with referrals to court remaining a necessary exception.
It is also important for the European Union to make a commitment along these lines. The authentic act is a key element in the lives of families and businesses, whether it be a marriage contract, a settlement, a will, a bill of sale or a contract between businesses. It enables people, as part of a non-contractual relationship, to entrust a recognised authority with the task of certifying the commitments it wishes to make and of dealing with the full consequences of this in advance by making this act enforceable. However, your work also shows that we must consider which conditions need to be set for an authentic act to be able to move freely within Europe, no matter what the field.
There is no doubt that this idea will have to be taken into account in the European Commission's future legislative programme. The discussion of authentic acts will not stop us from reflecting further on ways of improving the movement of other types of act. We need to move forward gradually, but we also need to lay down an extremely clear framework. It is possible to relax the conditions and the procedures for the mutual recognition of authentic acts because they offer enhanced guarantees.
If anyone wants to submit to the system acts that offer unequal guarantees, our aim will have to be scaled down, and this will obviously be problematic. Parliament's point of view as it emerges from this report is largely in keeping with the guidelines developed and proposed by the Presidency. Your report, Mr Medina Ortega, will serve as a crucial foundation for future work, since the Presidency will take due note of today's debate.
Improving and strengthening the European judicial area also means improving and modernising the way in which justice works, which in turn depends on our using new methods of communication; this is the essence of the e-justice project. The aim of the project is to develop, within a European cross-border context, the use of new information and communication technologies. This should enable us to strengthen the links between our judicial systems and to facilitate exchanges. Moreover, the framework decision that was adopted on the networking of criminal records plays a large part in this. The action plan on European e-justice, which was submitted at the last JHA Council of 28 November, is in line with the work done by successive presidencies, since the German Presidency.
Over the last six months we have endeavoured to draw up a draft action plan on European e-justice that is as balanced as possible, by taking account of the Member States involved in this project, of this House's position, but also of the role that will have to be played by the Commission. Our objectives are shared by Parliament, and, as such, the Presidency should like once again to thank the rapporteur, Mrs Wallis, for her commitment to this matter and for her high-quality report. The intense debate conducted at the European Parliament has enriched the Presidency's draft and has ultimately meant that we have ended up with a draft that has everyone's support.
Facilitating access and safeguarding the free movement of persons and of judicial decisions are objectives that can be fully achieved only if they take account of the most vulnerable in society. This is one of the reasons why the French Presidency wanted the situation of adults subject to legal protection measures to be improved.
Indeed, protected adults must be able to enjoy the same freedom of movement as other citizens, regardless of the protection they receive. The Presidency is pleased that this issue has been addressed within Parliament, and thanks its rapporteur, Mr López-Istúriz White, for his proposals on the legal protection of adults. This is an obvious sign of our common interest.
The Hague Convention of 13 January 2000 is due to come into force on 1 January, between France, Germany and the United Kingdom. Other EU Member States have signed it over the last six months. They are: Finland, Greece, Ireland, Luxembourg and Poland. It is important that all the Member States be able to participate in this instrument. I know that the future Czech and Swedish Presidencies will make a commitment in this area - they have indicated as much during this French Presidency - and, more broadly speaking, the movement of judicial decisions made in relation to the protection of adults must feature among our objectives.
It is on this condition that we will project the image of a Europe that is capable of responding to the needs of its citizens, including the most vulnerable ones. Your report makes an important contribution. In this connection, too, the French Presidency hopes that this issue can be incorporated into the Commission's future legislative programme, Mr Barrot. This is a major social issue. I know that this is a subject to which priority has been given and which is crucial to the Commission and to you, in particular, Mr Barrot. It is also proof that Europe, by creating a more certain legal environment, is also protecting its most vulnerable citizens.
The Presidency would like to thank you for these contributions, and I shall, of course, take due note of the comments made during this debate.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I am very pleased to be able to take my turn in congratulating the authors of these three reports, and I would say to Mrs Dati that, really, these reports are perfectly in keeping with the efforts which have been made by the French Presidency and to which we have obviously given full consideration. I believe that we have really laid the foundations of this European legal and judicial area to which I am personally very committed and which we are going to build together, via the Stockholm programme, in particular.
It is therefore true that this debate this morning has come at exactly the right time. Mrs Dati has already given a very thorough review of the three reports, but I am nonetheless going to briefly repeat what she said in order to confirm the Commission's intentions.
Firstly, please accept my thanks, Mr Medina Ortega. Mr Medina Ortega has presented us with an excellent report on the European Authentic Act. Certainly it is the everyday lives of consumers and citizens that are at stake, and the recommendations that you make to the Commission genuinely affect the lives of our fellow citizens, both as individuals and as businesses.
Indeed, individual citizens and businesses often aim to take decisions relating to family matters or commercial transactions simply by means of a voluntary agreement authenticated by a public body, and it is quite clear that, in this area of free movement, authentic acts must also be able to move.
However, this freedom of movement has been only partially realised today and, as you know, alongside the existing instruments, we have obviously provided for new measures. I am currently working on these: there are those that have just been adopted - and thank you, Mrs Dati, for the maintenance obligations - I am also preparing, Mr Medina Ortega, the measure on succession for March 2009. I am well aware, however, that there is still more work to be done, and that is why the Commission is going to prepare a Green Paper on the authentic act and possibly on other public documents, to really have the opportunity of a broad-based consultation on this subject.
It is clear, however, that, in this context, your report and the study prepared by the European Parliament will be very useful. Furthermore, as you stressed, there is also a need, in my view - I agree with you - for a legal basis that will enable us to take an initiative, while recognising that the diversity of our legal systems will nonetheless require in-depth work in order to make such action possible. However, thank you once again for this excellent work.
I turn now to Mrs Wallis, who very much emphasised this need to modernise the way in which justice works, and it is true that the action plan that has just been adopted under the French Presidency is of huge interest to the Czech Presidency. Therefore, by taking up your report, Mrs Wallis, we shall be able to see how we can fully make use of this access to e-justice.
You mentioned, in particular, cases in which such access would be hugely beneficial when it comes to settling small claims, for example. There is no doubt that your recommendations will help us to enhance the measures already taken by the Commission and will enrich the debates and the decisions taken at the European Council.
We shall work together to ensure that European e-justice permits easier access to information on European legislation, on national legal systems and on European procedures. I should also like to point out that the planned portal will be set up at the end of December 2009, at the latest. We are obviously going to work on this in close cooperation with Parliament. This European e-justice portal is therefore to come into operation by the end of December 2009, without fail. It is intended for European citizens, but we shall also see about how to resolve issues that more directly affect the judicial authorities.
Once again, I am very happy to see this synergy between our European institutions - the Council, Parliament and the Commission - on this subject; I believe, Mrs Wallis, that, in line with your wish for us to be careful and not to limit our ambition but rather to apply it to e-justice, the French Presidency and Mrs Dati have demonstrated such ambition. Rest assured that, as a commissioner, I shall be very committed in this regard.
Lastly, I come to the report by Mr López-Istúriz White; I am also very grateful to him for having taken up Mrs Dati's excellent initiative by having us work in Lille on this subject that is so important in our societies. Indeed, we know that our societies are going to comprise more and more people aged over 65 - this category already accounts for 16% of the total European population - and we are therefore convinced of the importance of protecting vulnerable adults. That is why we gave our very strong support to the French initiative by calling on the Member States to ratify the Hague Convention of 13 January 2000. Thanks to the stubborn determination of Mrs Dati, this Convention is going to come into force on 1 January 2009.
Mrs Dati listed a number of countries that are at the present time already members of this Convention. Their membership will once again, I believe, have a snowball effect and enable us to convince all the Member States to ratify this Convention.
It is true that there are no existing instruments at Community level. We have not yet mentioned the development of an existing instrument. We are going to look very closely at the application of this Convention, and then we are obviously going to incorporate this proposal in the framework of the Stockholm programme. We are going to examine all measures that will enable the Member States to cooperate more with one another and then we will be able to incorporate a possible Community initiative in this regard.
That is what I can say on this subject, which I personally recognise is very important. In any case, thank you, this morning's debate in the presence of Mrs Dati has already enabled us to see how we will go about proposing an ambitious Stockholm programme that lives up to the expectations of the people of Europe, who want this European judicial area. Thank you, Parliament.
rapporteur for the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (EL) Mr President, first of all allow me to congratulate the French Presidency for everything it has achieved to date, especially in the field of justice. I should also like to congratulate the Commissioner. The Committee on Civil Liberties, Justice and Home Affairs endorses the positions of the rapporteur Antonio López-Istúriz White, as expressed in his report. Our elderly fellow human beings, who have limited capacities, like all our fellow men who have problems, cannot be left legally unprotected; they cannot be left victim to fate and often in the hands of opportunistic protectors, who sometimes humiliate and take advantage of them. Every society, every state with rule of law has a duty to pass judicial and administrative decisions and acts which safeguard the dignity and property of elderly people and the European Union has a cross-border responsibility. I call on the Commission to help and to exert pressure on the Member States to sign and ratify the Hague Convention, which provides a framework for such protection. I call on all my fellow Members from countries which have not done so to work to make this a reality.
Mr President, ladies and gentlemen, I would like to congratulate the French Presidency, Commissioner Barrot and all the rapporteurs, because technological development is moving inexorably forward and the justice system cannot escape this fact.
I believe that the introduction of information and communication technologies in judicial administration offers many possible solutions, by improving the way the judiciary functions, thereby helping to rationalise and streamline procedures and thus reduce costs. E-justice could also bring undoubted benefits and meet several different needs, the most important of all being access to justice and improvements in terms of efficiency and reducing time and costs. It is therefore crucial that e-justice aims to develop the use of information technologies by the judiciary, all the more so when we consider that almost ten million European citizens are involved in cross-border civil proceedings and that this figure is likely to increase in the future.
In addition to citizens we must also consider the benefits for those who work in the legal sector, not forgetting, therefore, the procedures in the area of judicial and penal cooperation. As I have already had seen in my work as the rapporteur of the report on the Electronic Court Register Informational System (ECRIS), in addition to this opinion, the potential sphere of application of electronic justice is vast and is destined to evolve in line with progress on the European judicial area as well as technological developments. I therefore welcome Commissioner Barrot's earlier announcement that the portal will be operational by the end of 2009.
I would like to conclude with the hope that our Europe can at last attain a just justice system and that the responsibility of stakeholders also can at last be shared. It is all too often the case, for example in my country, that the investigating party pays an extraordinarily high price and the tortured judicial course ends in an acquittal. In Italy judges do not have civil liability for miscarriages of justice - this is a grave social injustice and must be put right. I hope that the European judicial area will help sooner or later to rectify this great injustice.
My thanks go out once more to the French Presidency for their efforts on these matters and also to Mrs Wallis.
on behalf of the PPE-DE Group. - (FR) Mr President, Mrs Dati, Mr Barrot, firstly I should like to commend the efforts of the French Presidency and the efforts that you personally have made, Mrs Dati, to promote a better area of legal freedom and effectiveness for the benefit of our fellow citizens.
Our rapporteurs have done an excellent job. That is why the Group of the European People's Party (Christian Democrats) and European Democrats will endorse these three reports: the Wallis report, the López-Istúriz White report and the Medina Ortega report. For my part I should like to clarify a few things regarding our group's position on the report by Mr Medina Ortega, with whom I have worked in close collaboration.
As you said, Mrs Dati, Mr Barrot, the idea has just been put to us in this report that we should make a considerable effort to mutually recognise authentic acts. There was a debate when this report came out concerning the possibility of an opening with regard to its terminology.
For our part we believe that this report concerns the authentic act, the characteristics of which have been laid down by the case-law, and that, at this stage, we should limit ourselves to the authentic acts and not create legal confusion by using inappropriate terms to expand on what ought to constitute an authentic act.
You said what the characteristics of the authentic act were, Mrs Dati, Mr Barrot, and I am not going to go back over them. All I would say is that, should debates be opened on other issues, on other acts that are different and that are essentially private agreements, this is not the role of this own-initiative report, which asks the real question today of how we can mutually recognise what the case-law recognises as authentic acts. I should like to thank Mr Medina Ortega once again for the excellent work he has done on this issue.
Mr President, I now find myself playing a different role. I am now speaking not as the rapporteur of my report but on behalf of the Socialist Group in the European Parliament with regard to all three reports.
I would say that these three reports have one thing in common: they are all aimed at improving the situation for citizens. The fact is that, in this field of justice, the citizens' situation can only be improved in accordance with certain principles of balance, by taking certain factors into consideration. In the field of electronic justice, for instance, we must not let ourselves get carried away with overenthusiasm for new technologies if they might jeopardise guarantees for citizens. In other words, the concern to provide everyone with an e-mail address, for example, might result in those people who have no access to an Internet connection being excluded from justice.
In the specific field of my report on the authentic act, I think both the President-in-Office of the Council, Mrs Dati, and Mr Barrot have highlighted the fact that legal guarantees are important here too. It is a question of taking documents that have legal value from one country to another, but not of recognising any kind of document if we have doubts as to its effectiveness. That is to say, even if a private document is notarised in a country where authentic acts do not exist, it cannot have the enforceable value that notarial acts in continental law have, since the latter have a binding enforceable value that is completely different.
Thus the balance between the need for the markets to operate effectively and the need for effective movement throughout the European Union should not lead us to abandon essential legal guarantees. Without legal guarantees, without guarantees for the people, there is no law. That, therefore, is the reason why, when the time comes to vote on these reports, the Socialist Group will continue to refine its positions in order, above all, to protect the interests of the normal, ordinary citizen, and not just the interests of the most powerful.
on behalf of the ALDE Group. - Mr President, I think my group will have no difficulty, I hope, in supporting my own report and certainly that of Mr López-Istúriz White.
The report I want to address - because it brings problems for Members across this House - is that of Mr Medina Ortega. We all share the same idea: we have freedom of movement of judgments. We would like freedom of movement of authentic acts, and I add: 'or equivalent documents'. There has been much talk about facilitating the lives of our citizens. To me, that means the lives of all Europe's citizens and it would not serve us well if a number of countries and a number of legal traditions were excluded from this area of justice. That is what will happen if we do not look more widely and have patience and tolerance for legal systems that on the face of it may appear different, but if you dig deeper have very similar ways of approaching things.
We have managed to recognise one another's documents. There is no earthly reason why with tolerance and care we cannot recognise one another's acts when they are done by contract or notarial act, but not in exactly the same manner and form.
My plea is: Please, respect the amendments that have been put today. They may not be passed, but the spirit of them is that this is a Europe of justice for all citizens and all legal cultures. It should not become exclusive.
on behalf of the UEN Group.- (PL) Mr President, we are discussing three very important reports. I would particularly like to thank Mrs Wallis for her extremely comprehensive, substantive, competent and outstanding report, which addresses all aspects of the problem. Parliament agrees with Mrs Wallis when she stresses the importance of a problem affecting at least 2% of the citizens of the Member States of the European Union. As many as 10 million of the 500 million citizens of the European Union are involved in cross-border litigation. For these people, the implementation of the most up-to-date IT systems in the field of justice might have a decisive impact, as it could make legal proceedings more efficient, simpler and shorter.
Our proposals, if they are approved by the European Commission, can facilitate access to justice, and in addition they will limit the cost of legal proceedings, something that is important to our citizens. Support for the idea of creating two e-justice Internet portals seems justified. The first portal would benefit citizens, and would ensure that businesspeople have access to legal advice in a range of languages. The second portal, aimed at the legal profession, would be a tool to assist lawyers, judges, public prosecutors, barristers and officials working in the administration of justice.
New technology may also help in the fight against international crime and in the field of crime prevention, to say nothing of the widespread use of video-conferencing as an obvious means of obtaining and gathering evidence in legal proceedings.
(RO) It is vital for new technologies to be introduced and used as far as possible in the judicial process. We cannot allow the justice system to remain lagging so far behind other areas in this respect. It also goes without saying that any strategy on this matter must be looked at very seriously. However, when we look at the current situation, we must keep our feet firmly on the ground.
Within the European Union of the 21st century, there are some courts which do not have a computer or Internet access, a fact which is also highlighted in this report. No matter which search method is used, it is still extremely difficult to access legal information, both for practitioners of the law and, in particular, for ordinary citizens looking to protect their rights. I am convinced that as part of the European finance schemes both for the area of civil justice and criminal justice there will be more funds in the future for remedying these shortcomings. Similarly, additional efforts are obviously required from Member States to make effective use of the funds currently available.
The report also highlights very similar problems with regard to the European Judicial Network in civil and commercial matters, voted on just two days ago. I am sorry that this report has not been debated. Improving the way in which this network operates is undoubtedly important and will provide added value for Europe's citizens. However, the problems I have already referred to persist in this area, as well, and involve lack of information, lack of translations in all the official languages and difficulty in accessing the justice system on a cross-border basis.
Thank you for your attention. I hope once again that these problems, which are major concerns for Parliament, will feature to a larger extent on the future agenda of the Commission and Council, too, especially as ordinary citizens are expecting concrete measures from the European Union which will simplify their everyday life.
Mr President, I welcome all three reports but I shall first speak on guardianship. The protection of the most vulnerable citizens is an issue which I care very much about. We know the population of Europe is getting older: life expectancy has increased to 80 years of age today and, by 2050, 37% of the population will be over 60 years of age. Populations are also more mobile. Last year in my own country 400 000 people emigrated to retire aboard, so it is important to make sure that they receive the same protection as they would at home.
The challenges for European society posed by such demographic changes are many, such as we have already heard on health and social care. I believe it is crucial to enable the older generation to live an independent life and a dignified life.
I was rapporteur last year on a report to ensure that older citizens can stay healthier and live longer and independently. The report we are debating today fits particularly well, I believe, with the proposals to ensure that they can continue to look after their own property and manage their everyday life wherever they live, free from exploitation and abuse. But I am also concerned about the Hague Convention. I welcome the Minister's action on this, but we should not just make sure that the existing legislation is ratified: we should make sure that it is effective.
I want to say a couple of things on the Authentic Act. I welcome the initiatives to cut down administrative burdens for our citizens, but I, too, am concerned that this report does not take into account the different legal traditions that exist within the Community, including different legal instruments such as the English deed or different forms of notarial professions as exist in England. I believe the report, as it stands, risks undermining the national law of certain Member States, particularly mine, in terms of administration of estates. I believe that ignoring such differences would go against the principle of mutual recognition and the aim of achieving equal access to justice for all citizens. For these reasons, I and my delegation are supporting the amendments by Mrs Wallis.
I very much welcome Mrs Wallis's report on e-justice. I think some of the issues we are raising in the other reports are interlinked, so it means that wherever people are in the European Union they will have equal access to justice.
(RO) I would like to congratulate the rapporteurs: Diana Wallis, Manuel Medina Ortega and Antonio López-Istúriz White for their excellent reports. E-justice is necessary at a time when the number of people involved in cross-border litigation in Europe is estimated at 10 million. Indeed, the use of information technologies in the justice system could make a significant contribution to improving the accessibility and efficiency of Europe's legal and judicial system. This is why Mrs Wallis's report and efforts deserve full consideration.
I also believe that this Authentic Act resolution is particularly important. As a lawyer from Romania, I cannot but emphasise the fact that the benefits derived from the Authentic Act and an amicable, non-contentious justice system are huge. In fact, the most important way in which preventive justice is demonstrated in Romania, as well as in other European countries with a civil law jurisdiction, is by means of the authentic notarial act. I understand that Mr Medina Ortega would like to refer exclusively to authentic acts and differentiate between authentic public acts issued solely by a specialised professional, delegated by public authority and those certified with a private signature.
However, regardless of the outcome of the debates and of whether the equivalent acts will be included or will appear on the agenda of another initiative, I think that this report needs to ensure that its objective is to guarantee protection for citizens and their legal security, as well as for cross-border family and property relations, by proposing reciprocal recognition of authentic acts.
(PL) Mr President, the European Union must address the problem of the significant ageing of the population in the Member States, which is linked to a significant increase in life expectancy. As a result, by around 2050, around 40% of the population of Europe will be over 60, and 10% of these people will be over 80 years of age.
These demographic changes will have a serious impact on our economy, our society, our health and our budget. Thus, we need to establish appropriate and specific protective mechanisms, which will guarantee equal rights and obligations across the board. Protected persons are increasingly spending time outside of their country of residence or receive hospital treatment abroad, and so not in the country where their assets are located. That is why the legal protection system must ensure continuity of court decisions, administrative decisions and decisions taken by the persons themselves. This particularly concerns powers of attorney affecting future legal protection, which must be enforced in the European Member States.
We must therefore create a mechanism to effectively transmit documents, especially in emergency cases, such as when a protected person needs hospital treatment while temporarily outside of their country of origin. In this way, Europeans could, without hindrance, stay or live in a Member State that is not their country of origin, without losing efficient and rapid access to treatment.
(BG) Minister, Commissioner, ladies and gentlemen, I would like to assure you that today's debate on the three reports is of major interest both to the European Union's citizens and my fellow lawyers. This is why I would like to congratulate the rapporteurs of the three reports.
My career until now has been entirely within the judicial system: both as chairwoman of one of the largest courts in Bulgaria, which was the first to introduce online technology for processing cases, and as chairwoman of the Committee of Experts on Information and Law in the Council of Europe up to 2000. For this reason, I am very familiar with the issues surrounding e-justice. When we introduced information technology in 1995, I could not have imagined that this subject would cause a stir in the European Parliament. This is why I am very pleased to have the opportunity to talk about it today.
I would like to congratulate Mrs Wallis in particular for her report on e-justice because I believe that the use of information technology and new communications technologies in the field of justice will promote further the development of cross-border judicial cooperation, while also facilitating access to the judicial system for the European Union's citizens.
I would however like to emphasise that in order to achieve an efficient European system in this area, it is vitally important to devise a general strategy at institutional level and to draw up general standards supporting more effective communication between national systems, but bearing in mind the need too for many highly trained specialists.
We will only be able to utilise the potential of new technologies in combating cross-border crime and make the judicial system more accessible to citizens on civil and commercial matters when these prerequisites are in place.
With this in mind, I would like to urge all relevant projects to be promoted, whether it is the online criminal records network, insolvency registers or the European Judicial Network in civil and commercial matters. This is the only way in which we will achieve one of the fundamental aims of the European Union: greater interaction with its citizens.
- (PL) Mr President, in a communication to Parliament and the Council dated 10 May 2005 and concerning the Hague programme, the Commission stipulated, as one of its specific priorities that, by 2011, it aimed to guarantee an effective European area of justice in the field of civil law, with reference to the recognition and enforcement of court rulings and the principle of mutual recognition, as these measures provided a real means of ensuring cross-border legal protection for European Union citizens.
The European Union is expanding, and its citizens are being encouraged to be increasingly mobile. In the meantime, the movement of persons throughout Community territory is creating problems in relation to the transmission of authentic acts. The range of solutions applied by the Member States to the problem of the mutual recognition of authentic acts has meant that, today, the movement of these documents is a complicated matter, and there are restrictions in terms of the number and the types of documents that may be transmitted.
The Commission must take concrete steps to immediately introduce a single, tailor-made, uniform system for both the enforcement and the mutual recognition of authentic acts in all Member States, which will make day-to-day life significantly easier for citizens and enterprises.
At the same time, given the differences in the structure and organisation of public registry systems in the field of ownership of immovables, entries to public land and property registries should be excluded from this Community instrument. This exception aside, recognition of the authenticity, probative value and enforceability of an authentic act for the purposes of its use in the requested Member State may only be refused in the case of serious and substantiated doubts as to its authenticity, or if recognition is contrary to public policy in the Member State requested.
Finally, I would like to thank the rapporteur, Mr Medina Ortega, for a very well prepared document.
Mr President, I very much welcome the idea of the Commission preparing an action plan on e-justice. I was quite surprised to learn that such an initiative had not yet been introduced. I would like to thank my colleague Diana Wallis for tackling this pressing issue in a very befitting manner. Rapid technological development has provided us with new efficient tools that we should not hesitate to use.
Alas, it has also presented us with new challenges, including e-crimes such as unauthorised monitoring, fraud, cyber warfare and many more. It is high time for the European Union to launch legislation on the definition, investigation, and penalisation of e-crime. E-crime crosses national borders and should therefore be addressed at supranational level. I expect the Commission to take a legislative initiative on this matter very promptly.
Mr President, e-justice - electronic justice - can we say that such a thing is possible in an activity that is conditioned by human weaknesses and virtues, which are very human characteristics? No! Can there be borderless justice? As you said, no, again! Because this is a human activity, which is also very different in every part of the world.
Do those two 'nos' mean that we must turn our back on technological innovation? Again, of course, no! We must try to exploit human innovation. A portal for information: yes! Exchange of data: yes! Awareness of the interindependence of the judicial systems: yes! Contribution to the creation of a European demos: yes! But for common faceless justice - and I do not say that you are doing that in your report - no!
My father, who was a judge, would not be too eager for me to defend electronic justice before the European Parliament. If I myself speak from the European Parliament to my father, who is in heaven, I can tell him that I know that justice will always be a man, his defender and a judge - not before God but before their conscience.
(RO) I would like to offer my congratulations on the initiative concerning the movement of authentic acts in Europe, as this will develop further the freedom of movement of persons and commercial entities within the European Union. Although physical borders have been removed, legal borders continue to remain. Proof of this are the complex procedures, varying from one state to another, for applying contracts signed in the presence of a representative of the public authorities.
It is our duty to offer every citizen the chance to have the provisions of the European Authentic Act applied without additional procedures in a Member State of the European Union, when the Authentic Act was drawn up in another Member State.
I welcome Mrs Wallis's initiative and report on e-justice, as I believe that adopting this report will ensure that Europe's citizens have access to the European legal and judicial system through the use of information and communications technology. The speedy administration of evidence at minimal cost and the simplification of judicial procedures using simple, practical instruments will facilitate access to the justice system for citizens in the event of cross-border litigation. In order to achieve these...
(PT) Mr President, Commissioner, Mrs Dati, e-Justice is an important step towards ensuring access to the law, justice and the courts. I welcome this initiative and congratulate the rapporteur and the French Presidency. The e-Justice project was among those discussed during the Portuguese Presidency and it therefore fell to Portugal to guide the development and implementation of the pilot project, which will allow all citizens to access services in other Member States, in a simpler, cheaper and more convenient manner and in their own language.
This multilingual portal should be designed to help citizens and businesses seeking legal assistance and initial legal advice about cross-border legal problems. The e-Justice portal should be coordinated and managed by a unit that will also be responsible for coordinating the contributions of the various Member States and ensuring that they are interoperable. The e-Justice project will serve the people and strengthen our democracy. I welcome the launch of the portal in December 2009.
(PL) Mr President, first of all, I would like to congratulate Mrs Wallis on an excellent report and to draw your attention to two issues. As the Chairman of the Committee on Petitions, I notice how frequently the citizens of the European Union are not aware of their rights and, conversely, how they sometimes believe that they can intervene in matters when they have no right to do so. Therefore, this Internet portal, also referred to as the e-justice portal, will undoubtedly assist the citizens of the European Union in contacting the European Parliament and its Committee on Petitions.
I would also like to draw your attention to another matter mentioned by Mrs Wallis in her speech, namely the fact that we must respect local laws. This matter was raised 250 years ago by the famous French philosopher Charles de Montesqieu, who said that when drawing up legislation at a higher territorial level, it should always be remembered that small regions, smaller territories, and in this case the Member States of the European Union, have their own traditions, which must be respected.
Ladies and gentlemen, during a discussion in the Bureau of Parliament the other day, the general view was that Members who had already spoken in a debate should not be given the floor again. Nevertheless, in what in Spain we call the Christmas spirit, we are going to make an exception and give Mr Romagnoli the floor.
(IT) Mr President, ladies and gentlemen, I cannot speak for everyone, but I hope that the Non-attached Members agree that the Common Area of Justice represents an indisputable advantage for citizens of the Union and will therefore support the initiative on the subject.
Ladies and gentlemen, more or less all of us here were present a few minutes ago and I do not wish to needlessly repeat what has already been said and so instead I would like to wish you all, and above all to wish Europe and the many citizens of the Union, who feel their quality of life is at risk, a new year of prosperity and, of course, justice.
(DE) Mr President, it is good that integration in the justice sector, hitherto traditionally the preserve of the nation-states, is making progress. This is consistent with the changes in living conditions of the people of our Union. However - an observation that has already been made several times - this integration must not intrude too far into structures which have evolved by tradition and, most importantly, which work. Not everything can be measured by the same yardstick.
The organisation of authentic instruments and public registrars is completely different in many Member States. In Austria, but not only there, the notary's office enjoys a long tradition and a high level of security and confidence as a public registrars' office. This must not be jeopardised without good cause; that is, merely because such professions do not exist elsewhere. Therefore, I say 'yes' to integration and mutual opening-up, but in a balanced way.
(PL) Mr President, each Member State has a different legal system and different principles for the recognition of administrative documents. We should, therefore, aim to make the cross-border movement of authentic acts as simple as possible. However, we must remember that ensuring the certainty and security of situations and of acts in law and situations takes precedence over making the movement of documents easier.
We must also harmonise the principles for recognising administrative documents, in order to make the everyday lives of our citizens easier and to make it simpler for businesses to operate. Indeed, this is what they expect of us. It is certain that such rules will save them time and money. We must work to establish a harmonised basis for the mutual recognition of authentic acts in individual Member States, but we should certainly not extend the scope of this scheme to include documents which do not meet basic criteria.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, the Presidency has paid a great deal of attention to your work on the three issues.
Your reports above all testify to your interest in these matters, and I know that we will have other opportunities to discuss them again in the future. I should like once again to thank Mr Medina Ortega for his remarks and his contribution. We need to make progress in relation to the movement and the recognition of authentic acts.
You rightly mentioned that the Unibank judgment provides a framework for action and a definition of authentic acts. As Mr Gauzès emphasised a moment ago, this is an excellent report that will help improve judicial cooperation. I should also like to make the point clear to Mrs Wallis: this should affect all European citizens, but we should also ensure that we create the conditions for real mutual confidence to be established. This is necessary for the purposes of legal certainty.
I should also like to highlight Mrs Wallis's involvement in the area of electronic justice. You are right; this is a way of improving access to justice. Let us not forget that 10 million people are thought to be involved in cross-border disputes, hence the need for effective methods of communication. I would echo the words of Mr Barrot, 'we shall remain true to this ambition'. Mrs Zdravkova's speech was along these lines, since the networking of the judicial system opens up a number of prospects to us.
Mr López-Istúriz White, I agree with what you said, we do need to do more to protect vulnerable adults, and elderly people, in particular, and I welcome the adoption of this report, which is fully in line with the recommendations and with our ambitions. I am also grateful to Mrs Gill for her comments, since her contribution makes this an extremely practical report.
Commissioner, you have also shown your interest in these subjects, and I hope that our debate today will be able to enrich the consultation that you are organising, I believe, at the moment.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Presidency I should like to thank all of the speakers who have taken the floor. The comments made were very professional and very practical. What is more, they enable us to have confidence in the future and they show the interest that the EU takes in this matter concerning the protection of European citizens.
My assessment of the French Presidency's work in the area of justice is that the subjects have been practical, the decisions have been practical and our ambitions are even more practical. This has been yet another special opportunity for me to hold a dialogue with this House; it coincides not only with your work in plenary and in committee, but also with all the thematic conferences that have been organised in France on these subjects.
I am grateful to you for the excellent cooperation that has been established between the Council and Parliament. It has enabled us, moreover, to make very swift progress. I remember the start of the Presidency, when we debated our objectives and priorities. I can tell you that the objectives have been achieved and the priorities have been strengthened, and I believe that the presidencies following on from the French Presidency will absolutely continue along these lines.
Mrs Dati, in my capacity as President I must also thank you and the Presidency of the Council for the work you have accomplished and the efforts that have been made, not least by you personally, over the last six months.
Vice-President of the Commission. - (FR) Mr President, Mrs Dati, ladies and gentlemen, I should just like to point out, firstly, with regard to the Medina Ortega report, that we are going to hold meetings on the recognition of authentic acts within the framework of the Brussels I regulation. We are going to adopt a report concerning the application of Brussels I in early 2009, and we shall look into ways of reviewing the latter in the course of that year.
Secondly, as I told you just now, we shall hold another meeting concerning the instrument on succession and on matrimonial arrangements. The issue of authentic acts will therefore also be raised within the context of a Green Paper, which will more broadly cover all public acts. This Green Paper is planned for the end of 2009.
There is no question that the free movement of acts and documents must be improved, but as Mrs Dati quite rightly said, we still need to guarantee legal certainty, which can only come about if there is real mutual confidence. That is all I have to say regarding these meetings on the authentic acts, to which we are going to pay a great deal of attention in the forthcoming months of 2009.
With regard to e-justice, I can indeed confirm that the Commission is currently implementing contracts that will make it possible to develop an initial version of the European e-justice portal within the agreed timescales and, as has been stressed, the networking of criminal records already seems to me to be a very promising indication of the future success of this e-justice initiative.
Lastly, as I indicated, we are going to follow very closely the implementation of the Hague Convention on the protection of vulnerable people. Throughout 2009 we are going to see exactly which improvements could be envisaged and whether we will need a Community initiative on this subject in order to make it easier formally to implement the provisions of the Hague Convention. I am thinking of the transfer of files and of information provided to vulnerable people concerning their rights. This is the Commission's response.
On a personal note I should like, if I may, Mr President, to really congratulate Mrs Dati, since we have had an extremely active French Presidency in the field of justice, with the seminars to which we, Parliament and the Commission, have been invited. These seminars have greatly enriched the debate and, I would say, have laid the foundations for this new Stockholm programme.
I am extremely grateful to you for your personal commitment, for the French Presidency's listening skills and, quite simply, for the way in which you too have worked, with regard to maintenance obligations and to the communication of criminal records and the strengthening of Eurojust. You truly have a great track record. Well done!
Although this Parliament is not very generous with time, because of its very nature, nevertheless in the period of almost an hour that we have devoted to the subject of justice we have had an opportunity to discuss some of the outstanding issues to some extent. Specifically on the subject of the authentic act, I think one point needs to be clarified. An authentic act is one thing, and a private document is another, even if it involves a notary public.
A private document involving a notary public may be recognised as expressing the will of the parties. There are legal systems in which the notary public is limited to certifying that the will of the parties is expressed. This is universally recognised under the principle of the autonomy of the will and recognition of its existence.
What we are talking about here is a completely different instrument. We are talking about a public document, a document involving the intervention of an official - usually a notary in most countries with continental law - who is invested with public power. This raises the act to a level very similar to that of a judgment.
There is no discrimination here on the basis of country right now. If we were to adopt rules on the European authentic act, any European country could have this document and could gain this recognition, but for that to be so it would be necessary for it to be given the same recognition in the legal system in question that it has in the others.
In other words, the third element required for the recognition of the authentic act is that it cannot produce different effects outside that country from those it produces within the different country. Specifically, then, an English notarial document is recognised on the continent, but to the same extent that it is recognised under English law. It cannot be recognised beyond that. An English legal document cannot be recognised in France as if it were a French public document, for instance, because it does not have the same characteristics. It is an entirely different kind of document.
There is, therefore, no discrimination in this. This is an attempt to establish a common system for the whole of the European Union, and I think it is possible that some countries that do not have it will adopt this kind of document. To that end, the adoption of a single European act would be an important instrument.
rapporteur. - Mr President, I am afraid I cannot resist. Mr Medina says that the authentic act - and this is why I say that we must look carefully and we must look deeply - has to be a public act. If you look at English common law and if you look at an English solicitor who prepares deeds, an English solicitor is an officer of the court, authorised by the court, and therefore can prepare a public document. Look at it, please understand it. There are things that are common and deserve more investigation and consideration in other jurisdictions and other legal cultures.
Now I will finish that argumentative mood and turn to the French presidency to say: Madam Minister, thank you so much for your cooperation and the work that your staff and others have done over the months of your presidency. It has been fabulous. We have got through so much, and your determination and drive to really make a difference to our citizens' lives in the area of justice have been very much appreciated. Thank you. You will be missed.
I should give the floor to Mr López-Istúriz White, but this fellow-countryman of mine tells me that he would like to give a minute of his time to Mr Toubon.
- (FR) Mr President, ladies and gentlemen, Minister of Justice, it is precisely in this capacity that I should like to address you at the end of this debate. Indeed, with the Portuguese Presidency, the Slovenian Presidency and, today, the French Presidency, that is, Rachida Dati as Keeper of the Seals, I truly believe - and I say this in the light of my experience as a former justice minister - that we in Europe have passed a milestone and that we will not go back.
Today, an attempt is being made to have the legal and judicial systems - which are, however, by nature suspicious of one another - come closer together, recognise one another and harmonise. There is even, on certain points, a move to embark upon legislation that is wholly or partly Community-based, such as, for example, legislation on maintenance obligations. It follows that, even beyond what we have done when the need dictates, for example in relation to security, criminal law and the fight against terrorism, we are now addressing those who need rules and dispute settlements that apply throughout Europe, because they live, by definition, in their country but also elsewhere, because they work and because they have relationships with everyone across Europe.
This point must be stressed, Mr President. It is without doubt the hallmark of the French Presidency. All of my fellow Members have said so, but it must be emphasised that this is without doubt an historic milestone that has been passed, with regard to cooperation and legislation in the field of justice. Europe, I believe, will no longer be the same if people genuinely feel that the European judicial area is something more than just fine words.
Mr President, this has, I think, been a very good solution and I am grateful for your courtesy towards myself and my colleague.
For my part, I simply appreciate all the speeches and thanks, especially some speeches that were kind to the report, and the collaboration from the Committee on Civil Liberties, Justice and Home Affairs on my report.
I would like to mention Mr Rogalski's speech in particular. As the Member representing the region of the Balearic Islands and as a Spanish Member, I must say that you can be quite sure that the reason why I took this report was to help those people, those older people who are now living on our islands in Spain as residents or tourists. I consider it essential that they should have that protection.
Nobody will therefore have failed to notice that I included my own country in the aspiration that it may shortly ratify and sign the Hague Convention.
I only differ from the Minister on one point. As you have seen, I have not mentioned any other presidencies. I join everyone else in saying that, in the end, we would have liked this French Presidency to have lasted much longer. For many of us it was too short.
That was my only difference of opinion.
The debate is closed.
The vote will take place today at 11.30 a.m.
(The sitting was suspended at 11.00 a.m. and resumed at 11.35 a.m.)
Written statements (Rule 142)
in writing. - This initiative seeks to establish a clear and comprehensive legal framework to further generalise recognition and facilitate the implementation of authentic acts.
Until now, the recognition of authentic acts among Member States has been handled inconsistently, creating legal uncertainty and unpredictability for citizens and businesses.
By creating a common system for the mutual recognition and enforcement of authentic acts the European Union will benefit in terms of time savings, lower costs and even more importantly by the adoption of simplified procedures. It would also promote the movement of authentic acts by making them more secure.
The enforceability of the authentic act and its superior probative value would contribute to the economic development and integration of the Union by facilitating the movement of goods and services. This is especially relevant in a time of economic crisis and I would like to see the implementation of this legislation as soon as possible.
I also welcome the fact that this report is limited in scope to authentic acts and respects the particularity of private agreements and other intermediary categories of acts.